DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/16/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
Specification paragraph [0036] line 7 reads: “sections110”. This should be corrected to read - - sections 110 - - for grammatical purposes.
Appropriate correction is required.
Claim Objections
Claims 1, 4, 6, 12, 15, and 18-19 are objected to because of the following informalities: 
Claim 1 line 4 reads: “adjoining barrier panels”. This should be corrected to read - - the adjoining barrier panels - - for clarification purposes.
Claim 4 line 2 reads: “each glass barrier panel”. This should be corrected to read - - each of the glass barrier panels - - for clarification purposes.
Claim 4 line 2 reads: “a base shoe sections”. This should be corrected to read - - one of the base shoe sections - - for clarification purposes. 
Claim 4 line 4 reads: “the vertical axis”. This should be corrected to read - - a vertical axis - - for clarification purposes.
Claim 6 line 2 reads: “each base shoe section”. This should be corrected to read - - each of the base shoe sections - - for clarification purposes.
Claim 12 line 3 reads: “each barrier panel”. This should be corrected to read - - each of the barrier panels - - for clarification purposes.
Claim 12 lines 7-8 reads: “each anchor post”. This should be corrected to read - - each of the anchor posts - - for clarification purposes.
Claim 12 line 13 reads: “respective base shoe sections”. This should be corrected to read - - the respective base shoe sections - - for clarification purposes.
Claim 12 lines 14-15 read: “a first base shoe section”. This should be corrected to read - - a first of the base shoe sections - - for clarification purposes.
Claim 12 line 16 reads: “a second base shoe section”. This should be corrected to read - - a second of the base shoe sections - - for clarification purposes.
Claim 15 lines 2-3 read: “a respective base shoe section”. This should be corrected to read - - a respective one of the base shoe sections - - for clarification purposes.
Claim 15 lines 4-5 read: “a respective base shoe section”. This should be corrected to read - - a respective one of said of the base shoe sections - - for clarification purposes.
Claim 18 line 6 reads: “the angle between”. This should be corrected to read - - an angle between - - for clarification purposes. 
Claim 19 line 2 reads: “each exterior cap”. This should be corrected to read - - each of the exterior cap - - for clarification purposes.
Claim 19 line 3 reads: “one section of base shoe”. This should be corrected to read - - one of the base shoe sections - - for clarification purposes.
Claim 19 line 3 reads: “each exterior cap section”. This should be corrected to read - - each of the exterior cap sections - - for clarification purposes.
Claim 19 line 4 reads: “a respective one base shoe section”. This should be corrected to read - - a respective one of the base shoe sections - - for clarification purposes. 
Claim 19 line 5 reads: “each exterior cap”. This should be corrected to read - - each of the exterior cap - - for clarification purposes. 
Claim 19 line 5 reads: “an exterior side”. This should be corrected to read - - the exterior side - - for clarification purposes.
Claim 19 lines 5-6 read: “a respective one of base shoe section”. This should be corrected to read - - a respective one of the base shoe sections - - for clarification purposes.
Claim 19 line 7 reads: “each interior cap section”. This should be corrected to read - - each of the interior cap sections - - for clarification purposes. 
Claim 19 line 8 reads: “one section of base shoe”. This should be corrected to read - - one of the base shoe sections - - for clarification purposes. 
Claim 19 line 8 reads: “each interior cap section”. This should be corrected to read - - each of the interior cap sections - - for clarification purposes. 
Claim 19 line 9 reads: “a respective one base shoe section”. This should be corrected to read - - a respective one of the base shoe sections - - for clarification purposes. 
Claim 19 line 10 reads: “each interior cap section”. This should be corrected to read - - each of the interior cap sections - - for clarification purposes. 
Claim 19 line 10 reads: “an interior side”. This should be corrected to read - - the interior side - - for clarification purposes.
Claim 19 lines 10-11 read: “a respective one base shoe section”. This should be corrected to read - - a respective one of the base shoe sections - - for clarification purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the hinge" in line 2.  A hinge is not previously recited in claim 8 or any claim that claim 8 depends from, therefore there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 7641180 B2 (Adderton).
Regarding claim 1, Adderton discloses a railing system (see Fig. 1) that employs adjoining barrier panels (ref. 25 and ref. 35) supported by a substrate (ref. 5), the system comprising: 
at least one anchor post (ref. 40) connected to first (ref. 20) and second (ref. 30) base shoe sections that support adjoining barrier panels, the anchor post having a first portion (ref. 51) and a second portion (ref. 56) pivotally connected to one another about a pivot axis (pivot axis is portrayed by ref. 64), the first and second portions of the anchor post having top ends opposite respective bottom ends (see annotated Figure 5 below), the bottom ends of the first and second portions configured to be fixed to the substrate during use (see Adderton Column 4 lines 5-6, the first and second portions are fixed to the post by means of fastener (ref. 60), and 
wherein the top end of the first portion of the anchor is connected to the first base shoe section at a first connection (ref. 24), and the top end of the second portion of the anchor is connected to the second base shoe section at a second connection (ref. 34), and 
wherein the first and second portions of the anchor post are configured to pivot relative to one another about the pivot axis to set an angle between the first and second base shoe sections connected thereto (see in Fig. 2 that the fence can be pivoted to different angles).

    PNG
    media_image1.png
    550
    590
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 5. 
Regarding claim 3, Adderton discloses the pivot axis (ref. 64) is configured to be fixed in a vertical or near-vertical orientation during use (see in Fig. 1 that ref. 64 is vertical).
Regarding claim 6, Adderton discloses each base shoe section (ref. 20 and ref. 30) has a bottom (ref. 22) that is vertically spaced above the substrate by the at least one anchor post (see in Fig. 5 that the channel (ref. 22) is above the post (ref. 40), therefore the bottom of the base shoe section (ref. 22) is spaced above the substrate by at least the one anchor post).
Regarding claim 7, Adderton discloses the first (ref. 51) and second (ref. 56) portions of the anchor post comprise a hinge that pivotally connects the first and second portions (the hinge consists of apertures (ref. 53 and ref. 58), in combination with the fastener (ref. 60).
Regarding claim 8, Adderton discloses the hinge (apertures (ref. 53 and ref. 58) in combination with the fastener (ref. 60)) has a positive stop structure that limits the angle between the first and second portions to a predetermined maximum angle (see annotated Figure 1 below).

    PNG
    media_image2.png
    763
    876
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 1.
Regarding claim 9, Adderton discloses the first (ref. 51) and second (ref. 56) portions of the anchor post have respective inside surfaces (the inside surfaces are the surfaces in which are exposed due to the changing in thickness of the portions, see annotated Figure 1 below) that face one another and that are disposed opposite respective outside surfaces (see annotated Figure 1), wherein the first connection (ref. 24 closest to the fastener (ref. 60)) between the first portion of the anchor post and the first base shoe section is closer to the inside surface than the outside surface of the first portion of the anchor post (it is clear from Fig. 5 that this connection is closer to the inside surface than the outside surface), and the 

    PNG
    media_image3.png
    519
    762
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 1.
Regarding claim 10, Adderton discloses the first portion (ref. 51) of the anchor post includes a first set of linearly spaced holes (where ref. 24 is accepted) aligned along a first line and the second portion of the anchor post includes a second set of linearly spaced holes (where ref. 34 is accepted) aligned along a second line (see annotated Figure 1 below), wherein in a closed configuration of the anchor post where the first and second base shoe sections extend in parallel directions relative to one another, the first line and the second line are parallel to one 

    PNG
    media_image4.png
    412
    636
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 1.
Regarding claim 11, Adderton discloses at least one exterior cap section (ref. 73) configured to connect to an exterior side of the at least one base shoe section (anything not within the base shoe section (ref. 20 and ref. 30) is on an exterior side of the base shoe section, therefore ref. 74 is attached to the fastener, which is attached to the first and second portions, 
Regarding claim 12, Adderton discloses a railing kit that employs adjoining barrier panels (see Fig. 1) supported by a substrate (ref. 5), the kit comprising: 
one or more barrier panel (ref. 25 and ref. 35), each barrier panel having a top, a bottom, and opposed lateral sides (see annotated Figure 3 below); 
one or more elongated base shoe section (ref. 20 and ref. 30) configured to support the one or more barrier panel to adjoin at their lateral sides; 
one or more anchor post (ref. 40) configured to connect to the one or more base shoe section (see Fig. 1 and Fig. 5), each anchor post having a first portion (ref. 51) and a second portion (ref. 56) pivotally connected to one another about a pivot axis (pivot axis extends along fastener (ref. 60), the first and second portions of the anchor post having top ends opposite respective bottom ends (see annotated Figure 5 above), the bottom ends of the first and second portions configured to be fixed to the substrate during use (see Adderton Column 4 lines 5-6, the first and second portions are fixed to the post by means of fastener (ref. 60), and the post is fixed to the substrate as disclosed, therefore the first and second portions are fixed to the substrate), the top ends of the first and second portions configured to be spaced above the substrate (see in Fig. 3 that the first and second portions are located at the top of the posts which are located above the substrate) and configured to connect to respective base shoe sections (see Fig. 5), 
wherein the top end of the first portion of the anchor is configured to connect to a first base shoe section at a first connection (ref. 24 closest to the fastener (ref. 60)), and the top end 
wherein the first and second portions of the anchor post are configured to pivot relative to one another about the pivot axis (see in Fig. 2 that the portions can pivot relative to one another and therefore create an angle between the panels).

    PNG
    media_image5.png
    457
    832
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 3.
Regarding claim 14, Adderton discloses the first (ref. 51) and second portions (ref. 56) are connected by a hinge (hinge includes apertures (ref. 53 and ref. 58, as well as fastener (ref. 60).
Regarding claim 15, Adderton discloses at least one exterior cap section (ref. 73) configured to connect to an exterior side of a respective base shoe section (anything not within the base shoe section (ref. 20 and ref. 30) is on an exterior side of the base shoe section, therefore ref. 74 is attached to the fastener, which is attached to the first and second portions, 
Regarding claim 16, Adderton discloses the first and second portions (ref. 51 and ref. 56) of the anchor post have respective inside surfaces (the inside surfaces are the surfaces in which are exposed due to the changing in thickness of the portions, see annotated Figure 1 above) that face one another and that are disposed opposite respective outside surfaces (see annotated Figure 1 above), wherein the first connection (ref. 24 closest to the fastener (ref. 60)) between the first portion of the anchor post and the first base shoe section is closer to the inside surface than the outside surface of the first portion of the anchor post (it is clear from Fig. 5 that this connection is closer to the inside surface than the outside surface), and the second connection (ref. 34 closest to the fastener (ref. 60)) between the second portion of the anchor post and the second base shoe section is closer to the inside surface than the outside surface of the second portion of the anchor post (it is clear from Fig. 5 that this connection is closer to the inside surface than the outside surface).
Regarding claim 17, Adderton discloses the first portion (ref. 51) of the at least one anchor post includes a first set of linearly spaced holes (where ref. 24 is accepted) aligned along a first line and the second portion of the at least one anchor post includes a second set of linearly spaced holes (where ref. 34 is accepted) aligned along a second line (see annotated Figure 1 above), wherein in a closed configuration of the anchor post, the first line and the second line are parallel to one another (as seen in annotated Figure 1 above), and wherein in an open configuration of the anchor post, the first line and the second line are not parallel to one 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 7641180 B2 (Adderton).
Regarding claim 2, Adderton discloses first (ref. 25) and second (ref. 35) adjoining barrier panels, the first barrier panel supported by the first base shoe section (ref. 20) and the second barrier panel supported by the second base shoe section (ref. 30), wherein the first and second base shoe sections, together with the adjoining glass barrier panels supported by the first and second base shoe sections, selectively extend relative to one another in an end-to-end manner (see Fig. 3) in parallel or non-parallel directions based on the angle set between the 
but does not expressly disclose as claimed that the barrier panels are glass. However, seeing figures 1 and 3-4, the barrier panels (ref. 25, 35, 125, and 135) contain markings and see through portions that would require the panels to be made of a transparent material of some sort. It is well known in the art that solid clear fence panels can be made from polycarbonate, glass, plastic, Plexiglas, etc. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use glass as a preferred transparent panel material for aesthetic purposes, as well as to provide a strong material which will withstand degradation over time.
Regarding claim 5, Adderton discloses a range of pivoting motion between the first and second portions of the anchor post, and the range of angles between the adjoining base shoe sections and the range of angles between adjoining barrier panels (as shown in annotated Figure 2 below), 
but does not expressly disclose as claimed that the range of angles between the first and second portions of the anchor post, and the range of angles between the adjoining base shoe sections and the range of angles between adjoining barrier panels is between 0 and 25 degrees. Adderton does not disclose any functional or structural significance as to the structural angle between the first and section portions of the anchor post, between the adjoining base shoe sections, and between the adjoining barrier panels; however Adderton does appear to disclose that the range of angles can be from 0-90 degrees as shown in annotated Figure 2 below.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the railing system of Adderton such that the range of angles between the first and second portions of the anchor post, and the range of angles between the adjoining base shoe sections and the range of angles between adjoining barrier panels is 0-90 degrees. 

    PNG
    media_image6.png
    950
    811
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 2.
Regarding claim 13, Adderton discloses the one or more barrier panel (ref. 25, 35, 125, and 135), but does not expressly disclose as claimed that the one or more barrier panel is glass. However, seeing figures 1 and 3-4, the barrier panels (ref. 25, 35, 125, and 135) contain markings and see through portions that would require the panels to be made of a transparent material of some sort. It is well known in the art that solid clear fence panels can be made from polycarbonate, glass, plastic, Plexiglas, etc. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use glass as a .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 7641180 B2 (Adderton) in view of US 10030393 B2 (Austin).
Regarding claim 4, Adderton discloses a base shoe section (ref. 20 and ref. 30), but does not expressly disclose a securing means for securing each glass barrier panel to a base shoe section, wherein the securing means has an upper clamp and a lower clamp that are adjustable to align the respective glass panel with the vertical axis.
However, Austin teaches a securing means (grub screws (ref. 6)) for securing each glass barrier panel (ref. 100) to a base shoe section (ref. 2), wherein the securing means has an upper clamp (ref. 2 closest to the upper channel opening) and a lower clamp (ref. 2 closest to the bottom of the opening) that are adjustable (the grub screws can be adjusted) to align the respective glass panel with the vertical axis (when the grub screws are adjusted, the vertical orientation of the glass panel can be affected, therefore the glass panel can be aligned with the vertical axis by using the grub screws).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the railing of Adderton with Austin such that it comprises a securing means for securing each glass barrier panel to a base shoe section, wherein the securing means has an upper clamp and a lower clamp that are adjustable in order to provide an adjustment for the vertical orientation of the panel, as well as provide a way to clamp the panel within the housing (see Austin Column 3 lines 40-49).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 7641180 B2 (Adderton) in view of KR 100556670 B1 (Hyun).
Regarding claim 18, Adderton discloses a method of assembling a railing comprising: providing a kit according to claim 12; the upper end of the at least one anchor post (post is ref. 40, the first and second portions (ref. 28 and 38) are located at the upper end of the post) is spaced above the substrate a predetermined distance (see Fig. 3, the upper end of the post is above the substrate); setting the angle between the first and second portions of the anchor post (the angle between the first and second portions can be set as seen in Fig. 2 based on the desired shape of the fence, by adjusting first and second portions (ref. 51 and ref. 56) and tightening the fastener (ref. 60)); connecting the first base shoe section (ref. 20) to the first portion of the at least one anchor post (see Fig. 5); connecting the second base shoe section (ref. 30) to the second portion of the at least one anchor post (see Fig. 5); securing a first panel (ref. 25) of the plurality of panels to the first base shoe section (placing the panel inside the groove (ref. 22), see Fig. 1); and securing a second panel (ref. 35) of the plurality of panels to the second base shoe section (placing the panel inside the groove (ref. 32), See Fig. 1), wherein the first and second panels adjoin end-to-end along lateral sides (see Fig. 3) forming a continuous panelized barrier across the first and second panels (see Fig. 3, the barrier is never totally severed, therefore the barrier is continuous and made of panels), and 28BEY-002wherein the predetermined depth of the at least one anchor post disposes a bottom of the first and second base shoe sections (where ref. 22 and ref. 32 are located) in spaced relation above the substrate (see Fig. 3), 

However, Hyun teaches setting the anchor post (ref. 10) into a corresponding hole formed in the substrate at a predetermined depth (see Hyun Abstract, ref. 101 is buried in the foundation slab, therefore a hole must be formed in the slab), after setting the anchor post and the angle, fixing the at least one anchor post to the substrate to thereby fix the set angle (see page 3 paragraph [0001] of attached translation, concrete is poured into the post, thereby holding the post and structure in place and preventing any unwanted rotation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the railing of Adderton with Hyun such that it comprises setting the anchor post a predetermined depth in the substrate, and fixing the at least one anchor post to the substrate to thereby fix the set angle in order to fix the structure in a sturdy manner, as well as preventing any unwanted movement or rotation from the structure after construction which is not only aesthetically pleasing, it also protects individuals that may come in contact with the railing.
Regarding claim 19, Adderton discloses providing a plurality of exterior cap sections (ref. 68 and ref. 73, exterior to the shoe section is considered anything not within the shoe section, therefore ref. 68 and ref. 73 are exterior cap sections, see Fig. 5), each exterior cap section corresponding to one section of base shoe (ref. 68 corresponds to the first section (ref. 20), and ref. 73 corresponds to the second section (ref. 30)), each exterior cap section configured to connect to an exterior side of a respective one base shoe section (both exterior 
Regarding claim 20, Adderton discloses securing the first (ref. 25) and second (ref. 35) panels includes aligning the first panel and the second panel with a vertical axis (see in Fig. 1-4 that the panel must be in a vertical orientation to be inserted into channels (ref. 22 and ref. 32).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZAH/             Examiner, Art Unit 3678     

/AMBER R ANDERSON/             Supervisory Patent Examiner, Art Unit 3678